Citation Nr: 0721458	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-27 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an upper back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1958 to November 
1958 and January 1960 to August 1961.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied entitlement to service 
connection for an upper back disability.  

The veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in November 2006.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 

In November 2006, the Board remanded the matter on appeal for 
additional development.  


FINDING OF FACT

An upper back disability first manifested many years after 
service and there is no competent evidence which relates this 
disability to disease or injury in service.  


CONCLUSION OF LAW

An upper back disability was not incurred in, or aggravated 
by, active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 





REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 



Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The competent medical evidence of record establishes a 
current upper back disability.  A February 1994 x-ray 
examination detected narrowing of the C5-6 intervertebral 
disc space with associated anterior and posterior spurs 
indicating disc degeneration with secondary degenerative 
osteoarthritis.  An August 1994 x-ray examination of the 
cervical spine revealed degenerative changes with entophyte 
formation involving C4 to C7 with minimal narrowing of the 
disc space at the level of C5-6 and there is a posterior 
osteophyte encroaching the neural foramina at the level of 
C5-6 and C6-7 bilaterally.  A May 2006 VA treatment record 
notes that the veteran had complaints of neck pain.   

The veteran asserts that he injured his upper back in 
service, and this injury has led to the current upper back 
disability.  See the September 2006 Board Hearing Transcript.  
The veteran is competent to report an injury and symptoms.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to testify as to symptoms observable to 
any lay witness, where the determinative issue 

involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Medical expertise is needed to render a diagnosis due to an 
injury and there is no evidence that the veteran has medical 
expertise.  The service medical records, which were created 
contemporaneous to the veteran's time in service, do not 
document an injury to or defect of the upper spine.  The 
service medical records establish that the veteran's spine 
and neck were normal upon service separation in 1958 and 
1961.   

There is no competent evidence of treatment or diagnosis of 
an upper back disability in service.  Service medical records 
do not show any treatment or diagnosis of an upper back 
disability.  The May 1958 enlistment examination and the 
September 1958 separation examination for the first period of 
service indicates that examination of the neck and spine was 
normal.  The November 1960 enlistment examination, November 
1960 re-enlistment examination, and the July 1961 separation 
examination, for the second period of service, indicate that 
examination of the neck and spine was normal.  The service 
medical records do not show treatment or complaints of an 
upper back disability.  The Board notes that the service 
medical records show that the veteran sought treatment for 
back pain or a backache in October 1960, March 1961, and June 
1961.  However, there is no indication in the service medical 
records that there was treatment for upper back symptoms.  
The October 1960 service medical record reflects a diagnosis 
of mild strain of the lumbar muscles.  A March 1961 indicates 
that the veteran had complaints of back pain.  Physical 
examination was normal.  As noted above, an upper back or 
neck disability was not detected upon in-service examination.  

There is no evidence of arthritis of the upper spine within 
one year from the date of separation from service. As noted 
above, the evidence of record shows that the osteoarthritis 
of the cervical spine was detected in 1994.   

There is no competent evidence of a link between the upper 
back disability and service.  Service connection requires 
competent evidence showing a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden, supra.  The veteran 
contends that he sought 

treatment for an upper back disability in 1962.  However, 
medical treatment records showing this treatment have not 
been obtained.  The record shows that the first evidence of 
an upper back disability is in 1994, which is over 30 years 
after service separation. 

The Board notes that a May 2006 VA treatment record indicates 
that the veteran had a history of a cervical spine fracture 
in 1960.  Although this statement seems to be medical 
evidence that the veteran sustained a cervical spine fracture 
during service, this medical statement appears to be based 
upon the veteran's personally provided history.  There is no 
indication that the examining physician reviewed the service 
medical records which do not document a fracture or injury to 
the cervical spine.  The Court of Appeals for Veterans' 
Claims (Court) has determined that history which the veteran 
provides does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
A medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
Thus, the probative value of this statement is greatly 
reduced by the fact that it is not shown to have been based 
upon a review of the claims file or other detailed medical 
history.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Accordingly, 
the Board finds that this medical statement has limited 
probative value and is outweighed by the service medical 
records which establish that the neck and spine were normal 
upon separation examination and do not document injury to the 
neck or spine in service.  

The veteran's own implied assertions that the upper back 
disability is medically related to an injury in service are 
afforded no probative weight in the absence of evidence that 
the veteran has the expertise to render opinions about 
medical matters.  Although the veteran, as a layperson, is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  There is no evidence which establishes that the 
veteran has medical expertise. 


In summary, the competent evidence of record establishes that 
the veteran's spine and neck were normal upon service 
separation and the first evidence of an upper back disability 
is in 1994 when narrowing of the C5-6 intervertebral disc 
space with associated anterior and posterior spurs indicating 
disc degeneration with secondary degenerative osteoarthritis 
was detected upon x-ray examination.  There is no competent 
evidence which relates the upper back disability to any 
injury, incident, or disease in service.  As such, the 
preponderance of the evidence is against the claim for 
service connection for an upper back disability, and the 
claim is denied.  Gilbert, 1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the Federal Circuit stated that the purpose of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) is to require 
that the VA provide affirmative notification to the 


claimant prior to the initial decision in the case as to the 
evidence that is needed and who shall be responsible for 
providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2002, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate the claim for service connection.  The letter 
also notified the veteran as to what information and evidence 
must be provided by the veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have, and was told to submit evidence in support of his 
claims to the RO.  The content of the letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim for service connection 
in June 2002, prior to the initial adjudication of the claim.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the veteran was provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal in August 
2006. The claim was readjudicated in May 2007.  

Notwithstanding this belated Dingess notice on elements (4) 
and (5), the Board determines that the veteran is not 
prejudiced, because the veteran had a meaningful opportunity 
to participate effectively in the processing of the claim.  
As noted 

above, the veteran was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection in June 2002, prior to the initial 
adjudication of the claim.  The veteran had almost five years 
to submit argument and evidence in support of his claim.  
Further, as discussed in detail above, the preponderance of 
the evidence is against the claim for service connection, and 
therefore any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
For these reasons, it is not prejudicial to the veteran for 
the Board to proceed to finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection, 
and the duty to assist requirements have been satisfied.  The 
veteran's service medical records have been obtained and are 
associated with the claims folder.  VA treatment records from 
the West Los Angeles medical facility dated from December 
2004 to May 2006 were obtained.  Private treatment records 
from K.P. were obtained and associated with the claims 
folder.  

The veteran identified other treatment including treatment by 
the O. State Penitentiary in 1962.  The Board notes that in 
November 2006, this matter was remanded for additional 
development.  In a November 2006 letter, the AMC asked the 
veteran to complete and return a release for the O. State 
Penitentiary and the AMC asked the veteran to identify any 
other health care providers who have treated him for his 
upper back disability.  The Board notes that the veteran did 
not respond to the request for additional information and did 
not return a completed release.  As such, the records from 
the O. State Penitentiary have not been obtained.  The Court 
has indicated that "[t]he duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If an appellant wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Id.  The burden lies on the veteran to cooperate 
with VA.  See also 38 C.F.R. § 3.159 (c)(1)(ii) which 
indicates that if necessary, the claimant must authorize the 
release of existing records in a form acceptable to the 
person, company, agency, or other custodian holding the 
records.  The Board notes that the veteran submitted a 
completed release in order to obtain these records in May 
2003.  However, the release indicates that it is 
automatically revoked after 180 days.  Thus, the RO was 
unable to use the 

release of record in an attempt to obtain these records.  The 
Board concludes that the RO made appropriate attempts to 
assist the veteran in accordance with the 

VCAA.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  
The veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
the claim of entitlement to service connection for an upper 
back disability. 

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claim for service connection, and that a medical opinion 
regarding the etiology of the claimed disability has not been 
obtained.  However, for reasons explained immediately below, 
such examination and medical opinion is not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

There is medical evidence that the veteran currently has an 
upper back disability.  However, the record is missing 
critical evidence of an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service, McLendon element (3).  
The claim for service connection for an upper back disability 
is being denied on the basis that there is no evidence of a 
medical nexus to service.  The outcome of the claim hinges on 
matters other than those which are amenable to VA examination 
and medical opinion.  Specifically, the outcome of the claim 
of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  The Board 
notes that there is competent evidence that the veteran 
injured his upper back in service, but there is no competent 
evidence as to the extent of the upper back injury.  The 
competent evidence of record shows that the veteran had a 
normal neck and spine in service 

and upon service separation.  In the absence of evidence of 
in-service disease or injury, referral of this case for an 
opinion as to etiology would result in speculation.  The VA 
examiner would be unable to provide evidence of in-service 
symptoms, injury, or disease.  Thus, obtaining a medical 
nexus opinion under the circumstances presented in this case 
would be futile.  In the absence of evidence of the in-
service incurrence, there is no need for a medical nexus 
opinion.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for an upper back 
disability is not warranted, and the appeal is denied.   



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


